internal_revenue_service number release date index number ----------------------------- ---------------------------------- ------------------------- - in re ----------------------------- - department of the treasury washington dc person to contact ---------------------- id no --------------- telephone number --------------------- refer reply to cc intl - plr-132360-03 date date --------------- ----------------- --------------------- -------------------------- -------------------------- ----------------------------- ein ---------------- taxpayer individual a cpa firm country date a date b date c dear ------------ this is in reply to your letter dated date requesting an extension of time under sec_301_9100-3 to file the following the election and agreement described in sec_1_1503-2 with respect to the dual consolidated losses_incurred by taxpayer in the tax_year ended on date a and the annual certification described in sec_1_1503-2 for the tax years ended on date b and date c with respect to the dual consolidated losses_incurred by taxpayer in the tax_year ended on date a additional information was submitted in letters dated february and date the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in -------------------------- in re plr-132360-03 support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process individual a was the vice president tax of the parent_corporation of taxpayer for the tax years in question the affidavit of individual a states that he had ultimate responsibility for the positions taken by taxpayer on the returns that were filed for the tax_year ending on date a the affidavit of individual a states further that he was of the opinion that the loss reported on taxpayer’s return for the tax_year ending on date a would not be a dual_consolidated_loss under sec_1_1503-2 individual a’s affidavit states further that he confirmed this opinion with tax professionals employed by cpa firm the facts state that taxpayer is requesting relief after it discovered the missed filings and before their discovery by the irs taxpayer represents that until date a taxpayer was a dual_resident_corporation of country and the united_states as defined in sec_1_1503-2 however during that period of time taxpayer was not an investing company as defined by the country mirror statute and therefore was not subject_to the provisions of sec_1_1503-2 after date a taxpayer was not a dual_resident_corporation taxpayer represents further that the income_tax laws of country do not deny the use of losses expenses or deductions of taxpayer to offset income of another person because the dual_resident_corporation is also subject_to income_taxation by another country on its worldwide income or on a residence basis sec_301 -1 b provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that in re plr-132360-03 the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation the filings described in sec_1_1503-2 are regulatory elections as defined in sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the rules set forth in sec_301_9100-3 based on the facts and information submitted we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to file the following the election and agreement described in sec_1_1503-2 with respect to the dual consolidated losses_incurred by taxpayer in the tax_year ended on date a and the annual certification described in sec_1_1503-2 for the tax years ended on date b and date c with respect to the dual consolidated losses_incurred by taxpayer in the tax_year ended on date a the granting of an extension of time is not a determination that taxpayer is otherwise eligible to file the election agreement and annual certification sec_301_9100-1 for example a taxpayer that is subject_to mirror legislation enacted by a foreign_country may be ineligible to file election agreements pursuant to sec_1_1503-2 no opinion was requested and none is expressed as to the federal_income_tax consequences of the transfer of taxpayer from the country group and merger into the u s group described in footnote of the letter dated date which the taxpayer characterizes as a triggering event for dual_consolidated_loss recapture citing sec_1 g iii a copy of this ruling letter should be associated with the election agreements and the annual certification this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being in re plr-132360-03 furnished to taxpayer’s authorized representative sincerely associate chief_counsel international by -------------------- reviewer enclosure copy for purposes cc
